Citation Nr: 9925235	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  98-14 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel






INTRODUCTION

The veteran served on active duty from July 1966 to September 
1969.  This appeal arises from a July 1997 rating decision of 
the Department of Veterans Affairs (VA), Atlanta, Georgia, 
regional office (RO).


REMAND

The most recent VA psychiatric examination of record was 
conducted in May 1997.  The examiner described severe post-
traumatic stress disorder symptoms, including suicidal and 
homicidal ruminations on and off, depression, restricted 
range of affect, sleep difficulty, irritability and outbursts 
of anger, difficulty concentrating, hypervigilance, 
exaggerated startle response, and serious impairment in 
social and occupational functioning.  The veteran had no 
friends and was unable to keep a job.  The Global Assessment 
of Functioning (GAF) was noted as 45.  

Subsequent VA outpatient records dated from May through 
December 1997 indicated some improvement in the veteran's 
symptomatology.  The veteran was described as generally 
calmer, with no homicidal or suicidal ideation, and improving 
insight and judgment.  No GAF scores were noted.

In light of the foregoing conflict in the evidence, the Board 
is unable to determine the current extent of the veteran's 
service connected PTSD on the basis of the record as it now 
stands.  When the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  Accordingly, the veteran should be scheduled for 
an examination by a VA psychiatrist in order to determine the 
current extent of his service connected post-traumatic stress 
disorder and comment on its impact on his social and 
industrial capacity.  Additionally, all VA outpatient records 
since December 1997 should be obtained.  

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  In view of the 
foregoing, the case is REMANDED to the RO for the following:

1.  The veteran, with the assistance of 
his representative should be requested to 
provide the names and addresses of all 
psychiatric treatment providers, to 
include VA outpatient and inpatient 
treatment from 1997 to the present time.  
Upon receipt of appropriate releases, 
efforts should be undertaken to associate 
all identified records with the claims 
folder.  All records received pursuant to 
this request should be associated with the 
claims folder.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the nature and extent of his service-
connected PTSD.  The report of examination 
should include a detailed account of all 
manifestations of psychiatric pathology 
found to be present.  If there are 
different psychiatric disorders, the 
examining psychiatrist should reconcile 
the diagnoses and should specify which 
symptoms are associated with and are part 
of, or caused by, the service-connected 
PTSD.  The examiner should indicate 
whether or not there is symptomatology 
which cannot be disassociated one disorder 
from the other.  The examiner should 
further describe how the symptoms of the 
service-connected PTSD affect the 
veteran's social and industrial capacity.  
All necessary special studies or tests 
including psychological testing, if 
indicated, are to be accomplished.  The 
examiner should assign a numerical code 
under the Global Assessment of Functioning 
Scale (GAF).  The diagnosis should be in 
accordance with the American Psychiatric 
Association: DIAGNOSTIC AND STATISTICAL MANUAL 
FOR MENTAL DISORDERS (4TH ed. 1994).  The 
entire claims folder and a copy of this 
remand must be made available to and 
reviewed by the examining psychiatrist 
prior to the examination.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes."). 


Following the above, the RO should readjudicate the veteran's 
claim.  If the outcome is not favorable to the veteran, he and 
his representative should be provided with an appropriate 
supplemental statement of the case and given a reasonable 
opportunity to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


